

Exhibit 10.18
 
EMPLOYMENT AGREEMENT




This Employment Agreement is made as of June 4, 2004, by and between RC2
Corporation, a Delaware corporation and subsidiaries (the "Company"), and Thomas
Lowe (the "Employee"). Certain capitalized terms used herein are defined in
section 10 below.


RECITALS


A.  RC2 Brands, Inc., a wholly owned subsidiary of the Company (the
"Purchaser"), has acquired substantially all of the assets of Playing Mantis,
Inc., an Indiana corporation (the "Seller"), pursuant to an Asset Purchase
Agreement, dated as of the date hereof (the "Purchase Agreement").


B.  The execution and delivery of this Agreement is a condition to the
consummation of the transactions contemplated by the Purchase Agreement.


C.  The Company and the Employee desire to enter into an employment arrangement.


D.  The Company has determined that it is in the best interests of the Company
and its shareholders to enter into this Agreement setting forth the obligations
and duties of both the Company and the Employee.


E.  The Company wishes to assure itself of the services of the Employee for the
period hereinafter provided, and the Employee is willing to be employed by the
Company for said period, upon the terms and conditions provided in this
Agreement.


AGREEMENTS


In consideration of the premises and the mutual agreements which follow, the
parties agree as follows:


1.  Employment. The Company hereby employs the Employee and the Employee hereby
accepts employment with the Company on the terms and subject to the conditions
set forth in this Agreement.


--------------------------------------------------------------------------------





2.  Term. The term of the Employee's employment hereunder shall commence on the
date hereof and shall continue until terminated as provided in section 6 below.


3.  Duties. The Employee shall serve as the Executive Vice President of the
Company under the direction of the Company's Chief Executive Officer and
President. The Employee will focus his efforts during 2004 on the product lines
formerly marketed by the Seller. The Employee shall also perform such additional
duties and responsibilities which may from time to time be reasonably assigned
or delegated by the Chief Executive Officer, President or Board of Directors of
the Company. The Employee agrees to devote his entire business time, effort,
skill and attention to the proper discharge of such duties while employed by the
Company; provided that the Employee may devote reasonable business time and
attention to the windup of the affairs of the Seller and to civic and charitable
activities as long as such activities do not materially interfere with the
performance of the Employee's duties hereunder.


4.  Compensation. The Employee shall receive a base salary of $145,831 for the
remainder of 2004 (i.e. $20,833 per month) and $250,000 per year thereafter
during the Employment Period, payable in regular and equal monthly installments
(the "Base Salary"). The Employee's Base Salary will be reviewed annually in the
first quarter of each year by the Chief Executive Officer and President of the
Company to determine appropriate increases, if any, in such Base Salary.


5.  Fringe Benefits.


(a)  Vacation. The Employee shall be entitled to four weeks of paid vacation
annually under the terms of the Company's stated vacation policy. The Employee
and the Company shall mutually determine the time and intervals of such
vacation.


(b)  Medical, Health, Dental, Disability and Life Coverage. The Employee shall
be eligible to participate in any medical, health, dental, disability and life
insurance policy in effect for Senior Management of the Company on a basis
consistent with his position and level of compensation with the Company.


(c)  Incentive Bonus and Stock Ownership Plans. The Employee shall be entitled
to participate in any incentive bonus plan, incentive stock option or other
stock ownership plan or other incentive compensation plan developed generally
for management of the Company, on a basis consistent with his position and level
of compensation with the Company; provided, however, that the Employee will not
be entitled to any incentive or other bonus for performance in 2004. Without
limiting the foregoing, beginning with respect to performance in 2005, Employee
shall be entitled to participate in the annual Management Incentive Bonus Plan
on a basis consistent with past practice and his position and level of
compensation with the Company, with a target bonus amount equal to the
Employee's Base Salary in 2005 and 2006.
 

2

--------------------------------------------------------------------------------



(d)  Automobile. The Company agrees to reimburse the Employee up to $600.00 per
month, as such amount may be increased from time to time consistent with the
Company's reimbursement policy for management of the Company to cover Employee's
expenses in connection with his leasing of an automobile. Additionally, the
Company will pay for the gas used for business purposes. All maintenance and
insurance expense for the automobile is the responsibility of the Employee.


(e)  Reimbursement for Reasonable Business Expenses. The Company shall pay or
reimburse the Employee for reasonable expenses incurred by him in connection
with the performance of his duties pursuant to this Agreement including, but not
limited to, travel expenses, expenses in connection with seminars, professional
conventions or similar professional functions and other reasonable business
expenses.


(f)  Key Man Insurance. The parties agree that the Company has the option to
purchase one or more key man life insurance policies upon the life of the
Employee. The Company shall own and shall have the absolute right to name the
beneficiary or beneficiaries of said policy. The Employee agrees to cooperate
fully with the Company in securing said policy, including, but not limited to
submitting himself to any physical examination which may be required at such
reasonable times and places as Company shall specify.


(g)  Product Samples. During the Employment Period and thereafter during the
Noncompete Period pursuant to section 7, the Company will provide to the
Employee at no charge promptly after release six samples of each product either
sold under trademarks acquired from the Seller or as to which the Employee has
participated in the design or marketing.


6.  Termination.


(a)  Termination of the Employment Period. The Employment Period shall continue
until the earlier of: (i) December 31, 2006 unless the parties mutually agree in
writing to extend the term of this Agreement (such date hereof or such extended
date being referred to herein as the "Expected Completion Date"), (ii) the
Employee's death or Disability, (iii) the Employee resigns or (iv) the Board of
Directors determines that termination of Employee's employment is in the best
interests of the Company (the "Employment Period"). The last day of the
Employment Period shall be referred to herein as the "Termination Date."



3

--------------------------------------------------------------------------------



(b)  Definitions.


(i)  For purposes of this Agreement, "Disability" shall mean a physical or
mental sickness or any injury which renders the Employee incapable of performing
the services required of him as an employee of the Company and which does or may
be expected to continue for more than six months during any 12-month period. In
the event Employee shall be able to perform his usual and customary duties on
behalf of the Company following a period of disability, and does so perform such
duties or such other duties as are prescribed by the Board of Directors for a
period of three continuous months, any subsequent period of disability shall be
regarded as a new period of disability for purposes of this Agreement. The
Company and the Employee shall determine the existence of a Disability and the
date upon which it occurred. In the event of a dispute regarding whether or when
a Disability occurred, the matter shall be referred to a medical doctor selected
by the Company and the Employee. In the event of their failure to agree upon
such a medical doctor, the Company and the Employee shall each select a medical
doctor who together shall select a third medical doctor who shall make the
determination. Such determination shall be conclusive and binding upon the
parties hereto.


(ii)  For purposes of this Agreement, "Cause" shall be deemed to exist if the
Employee shall have (1) violated the terms of section 7 or section 8 of this
Agreement; (2) failed to substantially perform his duties to the reasonable
satisfaction of the Chief Executive Officer, the President or the Board of
Directors; (3) committed a felony or a crime involving moral turpitude;
(4) engaged in serious misconduct which is demonstrably injurious to the Company
or any of its Subsidiaries; (5) engaged in fraud or dishonesty with respect to
the Company or any of its Subsidiaries or made a material misrepresentation to
the stockholders or directors of the Company; or (6) committed acts of
recklessness in the performance of his duties which are substantially injurious
to the Company or any of its Subsidiaries.


(iii)  For purposes of this Agreement, "Good Reason" shall mean (1) the material
diminution of the Employee's duties set forth in section 3 above or (2) the
relocation of the offices at which the Employee is principally employed to a
location other than the offices at which the Employee is principally employed as
of the date hereof or the Employee's principal residence; provided, that travel
necessary for the performance of the Employee's duties set forth in section 3
above shall not determine the location where the Employee is "principally
employed."



4

--------------------------------------------------------------------------------



(c)  Termination for Disability or Death. In the event of termination for
Disability or death, payments of the Employee's Base Salary shall be made to the
Employee, his designated beneficiary or his estate for a period of six months
after the Termination Date in accordance with the normal payroll practices of
the Company. During this period, the Company shall also reimburse the Employee
for amounts paid, if any, to continue medical, dental and health coverage
pursuant to the provisions of the Consolidated Omnibus Budget Reconciliation
Act. During this period, the Company will also continue Employee's life
insurance and disability coverage, to the extent permitted under applicable
policies, and will pay to the Employee the fringe benefits pursuant to section 5
which have accrued prior to the Termination Date.


(d)  Termination by the Company without Cause or by the Employee for Good
Reason. If (i) the Employment Period is terminated by the Company for any reason
other than for Cause, Disability or death, (ii) the Employment Period is
terminated by the Company for what the Company believes is Cause or Disability,
and it is ultimately determined that the Employment Period was terminated
without Cause or Disability or (iii) the Employee resigns for Good Reason, the
Employee shall be entitled to receive, as damages for such a termination, his
Base Salary for a period elected by the Company at its option (by written notice
to the Employee delivered within ten business days after the Termination Date)
of either [a] one year from the Termination Date (in which case, the Noncompete
Period pursuant to section 7 will end one year from the Termination Date) or
[b] 18 months from the Termination Date (in which case the Noncompete Period
pursuant to section 7 will end 18 months from the Termination Date); provided,
however, that if such termination or resignation occurs at any time after the
occurrence of or in contemplation of a Change of Control, then Employee shall be
entitled to receive his Base Salary from the Termination Date to the second
anniversary of the Termination Date (the period during which the Employee is
entitled to receive his Base Salary pursuant hereto is referred to as the
"Severance Period"). If the Company fails to provide written notice to the
Employee electing the Severance Period pursuant to clause [a] or [b] above with
the ten-business day period, the Severance Period shall be deemed to be one year
from the Termination Date. Such payment of Base Salary shall be made in
accordance with the normal payroll practices of the Company. During the
Severance Period, the Company shall also reimburse the Employee for amounts
paid, if any, to continue medical, dental and health coverage pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act. During the
Severance Period, the Company will also continue Employee's life insurance and
disability coverage and will pay to the Employee the fringe benefits pursuant to
section 5 which have accrued prior to the date of termination.



5

--------------------------------------------------------------------------------



(e)  Termination by the Company for Cause or by the Employee Without Good
Reason. If the Employment Period is terminated by the Company with Cause or as a
result of the Employee's resignation without Good Reason, the Employee shall not
be entitled to receive his Base Salary or any fringe benefits or bonuses for
periods after the Termination Date.


(f)  Effect of Termination. The termination of the Employment Period pursuant to
section 6(a) shall not affect the Employee's obligations as described in
sections 7 and 8.


7.  Noncompetition and Nonsolicitation. The Employee acknowledges and agrees
that the contacts and relationships of the Company and its Affiliates with its
customers, suppliers, licensors and other business relations are, and have been,
established and maintained at great expense and provide the Company and its
Affiliates with a substantial competitive advantage in conducting their
business. The Employee acknowledges and agrees that by virtue of the Employee's
employment with the Company, the Employee will have unique and extensive
exposure to and personal contact with the Company's customers and licensors, and
that he will be able to establish a unique relationship with those Persons that
will enable him, both during and after employment, to unfairly compete with the
Company and its Affiliates. Furthermore, the parties agree that the terms and
conditions of the following restrictive covenants are reasonable and necessary
for the protection of the business, trade secrets and Confidential Information
(as defined in section 8 below) of the Company and its Affiliates and to prevent
great damage or loss to the Company and its Affiliates as a result of action
taken by the Employee. The Employee acknowledges and agrees that the noncompete
restrictions and nondisclosure of Confidential Information restrictions
contained in this Agreement are reasonable and the consideration provided for
herein is sufficient to fully and adequately compensate the Employee for
agreeing to such restrictions. The Employee acknowledges that he could continue
to actively pursue his career and earn sufficient compensation in the same or
similar business without breaching any of the restrictions contained in this
Agreement.


(a)  Noncompetition. The Employee hereby covenants and agrees that during the
Employment Period and after the Employment Period for the length of the
applicable Severance Period if the Employment Period is terminated pursuant to
section 6(d) (other than following a Change of Control) or for 18 months after
the Employment Period if the Employment Period is terminated pursuant to
section 6(c) due to the Disability of the Employee, pursuant to Section 6(d)
following a Change of Control or pursuant to section 6(e) (the "Noncompete
Period"), he shall not, directly or indirectly, either individually or as an
employee, principal, agent, partner, shareholder, owner, trustee, beneficiary,
co-venturer, distributor, consultant, representative or in any other capacity,
participate in, become associated with, provide assistance to, engage in or have

6

--------------------------------------------------------------------------------



a financial or other interest in any business, activity or enterprise which is
competitive with the Company or any of its Affiliates or any successor or assign
of the Company or any of its Affiliates. The ownership of less than a one
percent interest in a corporation whose shares are traded in a recognized stock
exchange or traded in the over-the-counter market, even though that corporation
may be a competitor of the Company or one of its Affiliates, shall not be deemed
financial participation in a competitor. If the final judgment of a court of
competent jurisdiction declares that any term or provision of this section is
invalid or unenforceable, the parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. The term "indirectly" as
used in this section and section 8 below is intended to include any acts
authorized or directed by or on behalf of the Employee or any Affiliate of the
Employee.


(b)  Nonsolicitation. The Employee hereby covenants and agrees that during the
Noncompete Period, he shall not, directly or indirectly, either individually or
as an employee, agent, partner, shareholder, owner, trustee, beneficiary,
co-venturer, distributor, consultant or in any other capacity:


(i)  canvass, solicit or accept from any Person who is a customer or licensor of
the Company or any of its Affiliates (any such Person is hereinafter referred to
individually as a "Customer," and collectively as the "Customers") any business
which in competition with the business of the Company or any of its Affiliates
or the successors or assigns of the Company or any of its Affiliates, including,
without limitation, the canvassing, soliciting or accepting of business from any
Person which is or was a Customer of the Company or any of its Affiliates within
two years preceding the date of this Agreement, during the Employment Period or
during the Noncompete Period;


(ii)  advise, request, induce or attempt to induce any of the Customers,
suppliers, or other business contacts of the Company or any of its Affiliates
who currently have or have had business relationships with the Company or any of
its Affiliates within two years preceding the date of this Agreement, during the
Employment Period or during the Noncompete Period, to withdraw, curtail or
cancel any of its business or relations with the Company or any of its
Affiliates;


(iii) induce or attempt to induce any employee, sales representative, consultant
or other agent of the Company or any of its Affiliates to terminate his
relationship or breach any agreement with the Company or any of its Affiliates;
or



7

--------------------------------------------------------------------------------



(iv)  hire any person who was an employee, sales representative, consultant or
other agent of the Company or any of its Affiliates at any time during the
Noncompete Period.


(c)  Extension of Covenants. In the event of a breach by the Employee of any
covenant set forth in Section 7(a) or (b) of this Agreement, the term of such
covenant will be extended by the period of the duration of such breach.


(d)  Non-Disparagement. The Employee will not, at any time during or after the
Noncompete Period, disparage the Company or any of the Company's Affiliates, or
any of their respective stockholders, directors, officers, employees or agents.


(e)  Notice of Other Employers. During the Noncompete Period, the Employee will,
within ten days after accepting any employment with any person other than the
Company or any of its Affiliates, advise the Company of the identity of the
prospective employer. The Company may serve notice upon such employer that the
Employee is bound by this Agreement and furnish such employer with a copy of
this Agreement or relevant portions thereof.


(f)  Stockholder Inventory. During the Noncompete Period, the Employee will not
market, sell or otherwise dispose of any of the Stockholder Inventory identified
in Schedule 6.05 to the Purchase Agreement.


8.  Confidential Information. The Employee acknowledges and agrees that the
customers, business connections, customer lists, procedures, operations,
techniques, and other aspects of and information about the business of the
Company and its Affiliates (the "Confidential Information") are established at
great expense and protected as confidential information and provide the Company
and its Affiliates with a substantial competitive advantage in conducting their
business. The Employee further acknowledges and agrees that by virtue of his
past employment with the Company, and by virtue of his employment with the
Company, he has had access to and will have access to, and has been entrusted
with and will be entrusted with, Confidential Information, and that the Company
would suffer great loss and injury if the Employee would disclose this
information or use in a manner not specifically authorized by the Company.
Therefore, the Employee agrees that during the Employment Period and for five
years thereafter, he will not, directly or indirectly, either individually or as
an employee, agent, partner, shareholder, owner trustee, beneficiary,
co-venturer distributor, consultant or in any other capacity, use or disclose or
cause to be used or disclosed any Confidential Information, unless and to the
extent that any such information become generally known to and available for use
by the public other than as a result of the Employee's acts or omissions. The
Employee shall deliver to the Company at the termination of the Employment
Period, or at any other time the Company may request, all memoranda, notes,
plans, records, reports, computer tapes,

8

--------------------------------------------------------------------------------



printouts and software and other documents and data (and copies thereof)
containing the Confidential Information or Work Product (as defined below) or
relating to the business of the Company or any of its Affiliates which he may
then possess or have under his control. The Employee acknowledges and agrees
that all inventions, innovations, improvements, developments, methods, designs,
analyses, drawings, reports and all similar or related information (whether or
not patentable) which relate to the Company's or any of its Affiliates'
business, research and development or existing or planned products or services
and which are conceived, developed or made by the Employee while employed by the
Company and its Affiliates ("Work Product") belong to the Company or such
Affiliate, as the case may be.


9.  Common Law of Torts and Trade Secrets. The parties agree that nothing in
this Agreement shall be construed to limit or negate the common law of torts or
trade secrets where it provides the Company and its Affiliates with broader
protection than that provided herein.


10.  Definitions.


"Affiliate" means, with respect to any Person, any other Person controlling,
controlled by or under common control with such Person and any partner of a
Person which is a partnership.


“Change of Control” means:


(a)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding shares of common stock of the Company (the "Outstanding
Common Stock") or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Voting Securities"); provided, however, that the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this definition; or


(b)  Individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the "Incumbent Board") cease for any reason to constitute at
least a majority of the Board of Directors of the Company; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or

9

--------------------------------------------------------------------------------



nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company; or


(c)  Approval by the stockholders of the Company of a reorganization, merger or
consolidation (a "Business Combination"), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Common
Stock and Outstanding Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company through one
or more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be, (ii) no Person (excluding
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors of the Company, providing
for such Business Combination; or


(d)  Approval by the stockholders of the Company of (i) a complete liquidation
or dissolution of the Company or (ii) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation,
with respect to which following such sale or other disposition, [a] more than
60% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such sale or other disposition in substantially
the same proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Common Stock and Outstanding Voting Securities,
as the case may be, [b] less than 20% of, respectively, the then outstanding
shares of common stock of such corporation and the

10

--------------------------------------------------------------------------------



combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by any Person (excluding any
employee benefit plan (or related trust) of the Company or such corporation),
except to the extent that such Person owned 20% or more of the Outstanding
Common Stock or Outstanding Voting Securities prior to the sale or disposition,
and [c] at least a majority of the members of the board of directors of such
corporation were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors of the
Company, providing for such sale or other disposition of assets of the Company
or were elected, appointed or nominated by the Board of Directors of the
Company.


"Person" means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization and any governmental entity or any department, agency or political
subdivision thereof.


"Senior Management" at any time means the senior executive officers of the
Company which will include, without limitation, the Chief Executive Officer,
President, Chief Operating Officer, Executive Vice Presidents, Chief Financial
Officer and such other officers of the Company as the Board of Directors shall
determine from time to time.


"Subsidiary" means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interest
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person or Persons shall be allocated a majority of partnership, association
or other business entity gains or losses or shall be or control any managing
director or general partner of such partnership, association or other business
entity.


11.  Specific Performance. The Employee acknowledges and agrees that irreparable
injury to the Company may result in the event the Employee breaches any covenant
or agreement contained in sections 7 and 8 and that the remedy at law for the
breach of any such covenant will be inadequate. Therefore, if the Employee
engages in any act in violation of the provisions of sections 7 and 8, the
Employee agrees that the Company shall be entitled, in addition to such other
remedies and damages as may be available to it by law or under this Agreement,
to injunctive relief to enforce the provisions of sections 7 and 8.



11

--------------------------------------------------------------------------------



12.  Waiver. The failure of either party to insist in any one or more instances,
upon performance of the terms or conditions of this Agreement shall not be
construed as a waiver or a relinquishment of any right granted hereunder or of
the future performance of any such term, covenant or condition.


13.  Notices. Any notice to be given hereunder shall be deemed sufficient if
addressed in writing and delivered by registered or certified mail or delivered
personally, in the case of the Company, to its principal business office, and in
the case of the Employee, to his address appearing on the records of the
Company, or to such other address as he may designate in writing to the Company.


14.  Severability. In the event that any provision shall be held to be invalid
or unenforceable for any reason whatsoever, it is agreed such invalidity or
unenforceability shall not affect any other provision of this Agreement and the
remaining covenants, restrictions and provisions hereof shall remain in full
force and effect and any court of competent jurisdiction may so modify the
objectionable provision as to make it valid, reasonable and enforceable.
Furthermore, the parties specifically acknowledge the above covenant not to
compete and covenant not to disclose confidential information are separate and
independent agreements.


15.  Complete Agreement. Except as otherwise expressly set forth herein, this
document embodies the complete agreement and understanding among the parties
hereto with respect to the subject matter hereof and supersedes and preempts any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.


16.  Amendment. This Agreement may only be amended by an agreement in writing
signed by each of the parties hereto.


17.  Governing Law. This Agreement shall be governed by and construed
exclusively in accordance with the laws of the State of Illinois, regardless of
choice of law requirements.


18.  Benefit. This Agreement shall be binding upon and inure to the benefit of
and shall be enforceable by and against the Company, its successors and assigns
and the Employee, his heirs, beneficiaries and legal representatives. It is
agreed that the rights and obligations of the Employee may not be delegated or
assigned.


[Remainder of page intentionally left blank. Signature page to follow.]



12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed or caused this Employment
Agreement to be executed as of the date first above written.


RC2 CORPORATION


By: /s/ Curtis W. Stoelting                     
Curtis W. Stoelting,
Chief Executive Officer
 


/s/ Thomas Lowe                                  
Thomas Lowe
 
 
13